Citation Nr: 1413628	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for duodenal deformity due to scarring from ulcer, currently rated as 20 percent disabling.

3.  Entitlement to total disability based upon individual unemployability


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record contains a decision from the Social Security Administration dated in May 2007 awarding the Veteran disability benefits.  The decision refers to not only review of VA treatment records but also medical evaluations performed for the Social Security Administration.  The file does not contain those evaluations or any other non-VA records reviewed by the Social Security Administration.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records.

The Veteran is unemployed and has asserted that his service connected disabilities have affected his employability.  The Board finds that the record reasonably raises TDIU and is part of an attempt to obtain an appropriate rating for a disability.  A claim for a total disability rating for compensation based on individual unemployability is not a separate claim for benefits, but part of the claim for increased ratings for his duodenal ulcer disability and his tinea pedis disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran is service connected only for the two disabilities that are currently before the Board for increased rating claims.  The total combined rating for the two disabilities is 40 percent.  Therefore, the Veteran does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

VA's policy is to grant TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  While the Board does not have authority to grant an extraschedular rating for TDIU in the first instance, it does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The Board has determined that the RO should develop and adjudicate whether the Veteran is entitled to a TDIU based on an extraschedular basis

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration, the records pertinent to the Veteran's claim for SSA disability benefits, including all medical records and copies of all decisions on the claim.

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Provide VCAA notice to the Veteran on the claim of total disability based upon individual unemployability and assist the Veteran with respect to the claim for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).

3.  After the foregoing development is completed, the Veteran should be provided a VA evaluation by a vocational specialist to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

4.  If the evidence from the examination, or other evidence, demonstrates that the Veteran was unemployable due to service-connected disabilities, then refer the claim to the Director of Compensation for consideration of an extra-scheduler rating.

5.  After the development requested is completed, readjudicate the claims for an increased rating for tinea pedis, an increased rating for duodenal deformity, and for a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


